Citation Nr: 0310642	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-33 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for glaucoma of the 
left eye.

2.  Entitlement to service connection for glaucoma of the 
right eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to May 
1972 and from January 1976 to February 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that the veteran had not 
submitted new and material evidence to reopen the claim for 
service connection for glaucoma of the left eye and denied 
service connection for glaucoma of the right eye.


REMAND

The Board regrets that a remand is necessary in this case.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently issued a decision in Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), which 
determined that the regulation that allows the Board to 
develop claims, 38 C.F.R. § 19.9(a)(2) (2002), was invalid.  
Specifically, the Federal Circuit stated that this regulation 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration without having to 
obtain a waiver from the claimant.  

In this case, the Board requested the medical evidence used 
by the Social Security Administration in granting the veteran 
disability benefits in accordance with the above regulation.  
Those records have been associated with the claims file.  
However, based upon the holding in Disabled American 
Veterans, the Board cannot consider the Social Security 
Administration records in its adjudication of the veteran's 
claims without the RO having first considered it, as there is 
no waiver from the veteran.  Thus, this case must be remanded 
to the RO.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should readjudicate the 
veteran's claims for (1) whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for glaucoma and (2) service connection 
for glaucoma of the right eye.  The RO is 
free to do any additional development it 
finds necessary.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


